  


 HR 2939 ENR: To award the Congressional Gold Medal to Shimon Peres.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2939 
 
AN ACT 
To award the Congressional Gold Medal to Shimon Peres. 
 
 
1.FindingsCongress makes the following findings: 
(1)Shimon Peres was born in Poland in 1923.  
(2)The Peres family emigrated to Tel Aviv in 1934, and all of the family members of Shimon Peres who remained in Poland were murdered during the Holocaust.  
(3)Before Israel gained independence, Shimon Peres earned the respect of senior leaders in the independence movement in Israel, most notably David Ben-Gurion.  
(4)The founding generation of Israel was central to the development of Israel, and Shimon Peres is the only surviving member of that founding generation.  
(5)Shimon Peres has served in numerous high-level cabinet positions and ministerial posts in Israel, including head of the Israeli Navy, Minister of Defense, Foreign Minister, Prime Minister, and President, among many others.  
(6)Shimon Peres has honorably served Israel for over 70 years, during which he has significantly contributed to United States interests and has played a pivotal role in forging the strong and unbreakable bond between the United States and Israel.  
(7)By presenting the Congressional Gold Medal to Shimon Peres, the first to be awarded to a sitting President of Israel, Congress proclaims its unbreakable bond with Israel and reaffirms its continual support for Israel as we commemorate the 65th anniversary of the independence of Israel and the 90th birthday of Shimon Peres, which are both significant milestones in Israeli history.  
(8)Maintaining strong bilateral relations between the United States and Israel has been a priority of Shimon Peres since he began working with the United States in the days of John F. Kennedy. The strong bond is exemplified by the following: 
(A)President Reagan said to Shimon Peres upon his visit to the United States, Mr. Prime Minister, I thank you very much for your visit. It's been an occasion to renew a friendship and to review and enhance the strength of our unique bilateral relationship..  
(B)At another point President Reagan said of Shimon Peres, His vision, his statesmanship and his tenacity are greatly appreciated here..  
(C)While visiting with Shimon Peres at the Residence of the President in Jerusalem, President Obama described Shimon Peres as * * * a son of Israel who’s devoted his life to keeping Israel strong and sustaining the bonds between our two nations.  
(D)On March 20, 2013, Shimon Peres reaffirmed his belief in the relationship between the United States and Israel, stating, America stood by our side from the very beginning. You support us as we rebuild our ancient homeland and as we defend our land. From Holocaust to redemption..  
(E)On March 21, 2013, Shimon Peres stated, * * * America is so great and we are so small. But I learned that you don't measure us by size, but by values. When it comes to values, we are you and you are us * * * As I look back, I feel that the Israel of today has exceeded the vision we had 65 years ago. Reality has surpassed our dreams. The United States of America helped us to make this possible..  
2.Congressional gold medal 
(a)Award authorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design in honor of President Shimon Peres.  
(b)Design and strikingFor the purpose of the award referred to in subsection (a), the Secretary of the Treasury shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.  
3.Duplicate medalsUnder such regulations as the Secretary of the Treasury may prescribe, the Secretary may strike duplicate medals in bronze of the gold medal struck pursuant to section 2 and sell such duplicate medals at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.  
4.National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
